

115 HR 6484 IH: Devil’s Staircase Wilderness Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6484IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. DeFazio (for himself, Mr. Blumenauer, Mr. Schrader, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the designation of the Devil’s Staircase Wilderness Area in the State of Oregon, to
			 designate segments of Wasson and Franklin Creeks in the State of Oregon as
			 wild or recreation rivers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Devil’s Staircase Wilderness Act of 2018. 2.Designation of wilderness area, Devil's Staircase Wilderness, Oregon (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land in the State of Oregon administered by the Forest Service and the Bureau of Land Management, comprising approximately 30,520 acres, as generally depicted on the map titled Devil's Staircase Wilderness Proposal, dated June 8, 2018, are designated as a wilderness area for inclusion in the National Wilderness Preservation System and to be known as the Devil's Staircase Wilderness.
 (b)Map and Legal DescriptionAs soon as practicable after the date of the enactment of this Act, the Secretary shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of wilderness area designated by subsection (a). The map and legal description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and description. In the case of any discrepancy between the acreage specified in subsection (a) and the map, the map shall control. The map and legal description shall be on file and available for public inspection in the Office of the Chief of the Forest Service.
			3.Administration
 (a)In generalSubject to valid existing rights, the Devil's Staircase Wilderness Area shall be administered by the Secretaries of Agriculture and the Interior, in accordance with the Wilderness Act and the Oregon Wilderness Act of 1984, except that, with respect to the wilderness area, any reference in the Wilderness Act to the effective date of that Act shall be deemed to be a reference to the date of the enactment of this Act.
 (b)Forest service roadsAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary of Agriculture shall—
 (1)decommission any National Forest System road within the wilderness boundaries; and (2)convert Forest Service Road 4100 within the wilderness boundary to a trail for primitive recreational use.
 4.Incorporation of Acquired Land and InterestsAny land within the boundary of the wilderness area designated by this Act that is acquired by the United States shall—
 (1)become part of the Devil's Staircase Wilderness Area; and (2)be managed in accordance with this Act and any other applicable law.
 5.Fish and wildlifeNothing in this Act shall be construed as affecting the jurisdiction or responsibilities of the State of Oregon with respect to wildlife and fish in the national forests.
		6.Buffer zones
 (a)In GeneralAs provided in the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for designation of the wilderness area under this Act to lead to the creation of protective perimeters or buffer zones around the wilderness area.
 (b)Activities or Uses up to BoundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.
 7.WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as wilderness area by this Act is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 8.Protection of tribal rightsNothing in this Act shall be construed to diminish—
 (1)the existing rights of any Indian tribe; or (2)tribal rights regarding access to Federal lands for tribal activities, including spiritual, cultural, and traditional food gathering activities.
 9.Wild and scenic river designations, Wasson Creek and Franklin Creek, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by inserting the following paragraphs:
			
 (__)Franklin Creek, OregonThe 4.5-mile segment from the headwaters to the private land boundary in section 8 to be administered by the Secretary of Agriculture as a wild river.
				(__)Wasson Creek, Oregon
 (A)The 4.2-mile segment from the eastern edge of section 17 downstream to the boundary of sections 11 and 12 to be administered by the Secretary of Interior as a wild river.
 (B)The 5.9-mile segment downstream from the boundary of sections 11 and 12 to the private land boundary in section 22 to be administered by the Secretary of Agriculture as a wild river..
		